The demurrer to the original complaint was sustained because it was not alleged that the plaintiff had received a certificate authorizing her to teach in the defendant's public schools such as is specified in General Statutes, § 1007, and because General Statutes, § 1009, provides that "no teacher shall be employed in any school receiving any portion of its support from the public money until he has received a certificate of approbation in accordance with the provisions of" that chapter of the statutes in which that section is found. This interpretation of the law appears to have been accepted and followed in the subsequent pleadings and in the partial trial of the principal action, which was suspended to permit the plaintiff, under General Statutes, § 6065, to make applications for orders by the court which should finally secure for her a certificate of the kind supposed to be required. From these judgments denying and dismissing these applications, the plaintiff appealed. In this court, the defendants filed motions to dismiss these appeals, which raised only the question whether those judgments were final judgments, from which appeals to this court might be taken. It was held that they were. 96 Conn. 718,115 A. 539. Now, consequently, the assignments of errors made in the appeals are first brought to our consideration.
The court below has found that a fully-authorized committee, appointed by the school committee of the defendant town for the purpose, examined the plaintiff in October, 1917, respecting her qualifications to teach and supervise music in the town's public schools; that after she had given them a practical demonstration of her ability and qualifications, they concluded that *Page 429 
she was a suitable and qualified person for that work, and decided to employ her for the school year of 1917 to 1918, and sent her a letter notifying her accordingly; that this action was approved by the town school committee; that the plaintiff performed and was paid for her services during that year; that near the end of that year, the town school committee agreed to employ the plaintiff in the same capacity during the succeeding year at the increased salary of $800, and so notified her; that she accepted the engagement and continued to teach and supervise music in the defendant's public schools until she was discharged by the school committee in February, 1919, and that she was paid by the town a proportionate part of the salary agreed upon. The court has also found that the plaintiff was never examined respecting her qualifications to teach any subject except music. It is admitted that no certificate authorizing the plaintiff to teach in any public school, signed as prescribed by General Statutes, § 1007, has been given to the plaintiff.
Submitting to the decisions of the trial court in the principal action, the plaintiff made these ancillary applications in which she asked the court to order the school committee, or the committee by them appointed, to make and give her such a certificate as it held to be required by the statute. In these appeals, while she maintains that the decision on the first demurrer and all subsequent rulings which followed it were erroneous, she contends further that she was in fact legally employed to supervise and teach music in the defendant's public schools although she had not been examined in the branches of study named in General Statutes, § 1007, and had not received the certificate specified in that section and required in § 1009.
It should be noted that music is not one of the branches of instruction which the laws of the State *Page 430 
specifically require to be taught in public schools. It has not been regarded as a part of the education which the public schools are primarily intended and sustained to supply at the public expense. It is not an essential element of the teaching of children to fit them to become good citizens, although it might be considered a desirable addition by the people of some towns. Apparently influenced by such considerations, in 1884 the General Assembly passed an Act to permit any town at its annual town meeting to direct its school committee "to employ one or more teachers to give instruction in the rudiments and principles of vocal and instrumental music in its several schools," and provided that "the salary of such teachers shall be paid by such town." General Statutes, § 856. That meant that the people of any town might, if they desired and were willing to bear the expense, add music to the branches which by law must be taught in its schools; but it did not place music within the terms of the statute which was designed to compel and provide for the teaching of those subjects which were deemed necessary and which the law has declared shall be taught. The State did not intend to pay for or undertake to control in any way the employment of teachers of this optional subject. They are not engaged nor called upon to teach any of the required branches. Their services are expected to be occasional and outside of the work which must be done by the regular teachers, and with which and its influence on the practical training of children to become useful citizens they are not to interfere or be responsible for. No sufficient reason is apparent, and no technical construction of the statute should be made, whereby such teachers may not be employed without examination and qualification respecting other branches. By this exception the high standards set up and maintained by the *Page 431 
public school system of the State need not be lowered; for it is not to be assumed that the proper school officials of any town will fail to satisfy themselves concerning the moral character of any person whom they may consider for employment in any capacity, or concerning his ability to render the specific services to be required of him. No examination of a teacher of music is prescribed in any statute. But when drawing and hygiene were added to the branches of study required, the statute expressly provided that the persons employed to teach those branches should be examined and found qualified to teach them. Nor is it specified by any statute that a particular certificate shall be given to a teacher of music. The reasonable inference and conclusion is that, if the responsible officials of a town, using their reasonable discretion in any appropriate manner, have found a person whom they deem qualified to teach music and satisfactory to them in other respects, they may make a legal contract to employ that person, on such terms and for such time as may be mutually agreed upon; and they may notify that person of their conclusion by any means they see fit. In this case, the trial court has found that the plaintiff gave to the committee fully authorized to hire a person to supervise and teach music in the defendant town a practical demonstration of her ability and qualifications, and that they concluded that she was a desirable and qualified person to do such work; that they decided to employ her and sent her a letter informing her of their action; and that after one year's employment, the town school committee agreed to employ her during another year and so notified her. We think that these proceedings satisfied all the requirements of the law or of public policy, and effected a legal contract. It was not necessary that any certificate of approbation or any other *Page 432 
writing in any prescribed form should be given or received.
It is true, as the defendant points out, that General Statutes, § 1009, declares that no teacher without the specified certificate of approbation shall be employed in any school receiving any support from "public money," and that the schools of the defendant town receive a portion of their support from the State treasury. The defendant claims that the words "public money" mean all money raised by taxation. If that were true, the words which were evidently inserted to define the class of schools which the prohibition was to affect, would be meaningless, because all public schools are supported by means of taxation, and the prohibition could not affect any but public schools. We think the words in the first clause of this section mean what they mean in the second clause, and in the original Act and in other sections of the statutes now in force which provide for the support of public schools: i. e. money of the State appropriated by law for that purpose and distributed from the State treasury. But, as we have said, we do not think that this restriction affects the teacher of any subject outside of those which the State prescribes and for the teaching of which it undertakes to help to pay. And this seems to be the intention expressed in the second clause of this section, which declares that any teacher without a certificate shall not "be entitled to any wages, so far as the same are paid out of any public money appropriated to schools." That does not mean that no teacher shall be entitled to any wages paid out of other money. Construed with § 856, it means only that if a town employ a teacher of music, it must pay her out of money of its own, obtained from the income of the town deposit fund or other town funds, or from a town tax, or any other resources outside of the State treasury. General Statutes, Chap. 58. *Page 433 
This specific statute permitting the employment of teachers to instruct in music in the public schools was enacted in 1884, when the statutes containing the general provisions relating to the examination and qualification of teachers in specified branches, and to the giving of a particular certificate of approbation, had for many years been a part of our laws compelling and regulating the education of children in public schools. "It is a well-settled principle of construction that specific terms covering the given subject-matter will prevail over general language of the same or another statute which might otherwise prove controlling."Kepner v. United States, 195 U.S. 100, 125,24 Sup. Ct. 797; Jackson v. Chicago, R. I.  P. Ry. Co., 102 C.C.A. 159, 178 F. 432; Martin v. Election Commrs.,126 Cal. 404, 411, 58 P. 932; McGavisk v. State, M. E. Ry. Co., 34 N.J.L. 509, 511; Black on Interpretation of Laws (2d Ed.) pp. 325-330; Beal on Rules of Legal Interpretation (2d Ed.) p. 374. The application of this principle withdraws § 856 from the terms of §§ 1007 and 1009.
Since, therefore, it was not necessary that the plaintiff, who desired to supervise and teach music in the defendant's public schools, should have been examined and should have received a certificate in accordance with the provisions of §§ 1007 and 1009 of the General Statutes, the holding of such a certificate was not a condition precedent to a legal contract of employment for that service which the plaintiff must allege and prove. She did not need and therefore was not legally entitled to the relief she asked for in her applications for mandamus. Hence they were properly dismissed. The action may be resumed and pursued, if the parties desire, under the pleadings in the original complaint and answer, as if these applications had not been made or were a dead graft lopped from the trunk of a tree. *Page 434 
It appears that the defendant Marland, the secretary of the school committee of the defendant town, had no information concerning any vote or action of the committee which had been omitted from its records and which it was his duty to enter. Evidently he could not do what the plaintiff asked that he be ordered to do. The application relating to him was necessarily denied.
   There is no error in the judgments denying and dismissing the applications for